TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00247-CR




Antoinne Banks, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 3041190, HONORABLE BOB PERKINS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Antoinne Banks seeks to appeal from a judgment of conviction for delivering a
controlled substance in a drug-free zone.  The notice of appeal was not timely filed.  See Slaton v.
State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim.
App. 1996).  The trial court has certified that Banks waived his right of appeal.  See Tex. R. App.
P. 25.2(d).  The appeal is dismissed.
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Jurisdiction
Filed:   May 11, 2006
Do Not Publish